Weiss, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 1, 1984.
The sole issue on this appeal is whether the Workers’ Compensation Board erred in awarding claimant disability benefits for the period of her hospitalization and convalescence following a gastroplasty, bilateral distal salpingectomy. The employer and its insurance carrier argue that the surgery upon this overweight claimant was purely elective, thereby disqualifying her from benefits (see, Matter of Fullerton v General Motors Corp., Rochester Prods. Div., 46 AD2d 251, 252). The Board found that the medical reports from the surgeon, together with other evidence in the record, supported the award of disability benefits.
Claimant had a family history of hypertension and diabetes, experienced shortness of breath due to excessive weight *637around her heart and lungs, had vaginal and urinary infections due to excessive weight, and suffered from an inability to perform routine physical activities. Her doctor diagnosed the condition as morbid obesity. Evaluation of the medical proof as to whether surgery was elective or medically indicated was within the province of the Board (see, Matter of Kingston v Rochester Prods., 62 AD2d 1104). In our view, the Board had ample basis to conclude that claimant’s excessive obesity comes within the scope of "injury” and "sickness” as those terms are defined in Workers’ Compensation Law § 201 (8) and that surgery followed a medically prescribed course of treatment (see, Matter, of White v Metropolitan Life Ins. Co., 46 AD2d 964, 965). The decision is supported by substantial evidence and, accordingly, we affirm.
Decision affirmed, with costs to the Workers’ Compensation Board. Kane, J. P., Main, Weiss, Yesawich, Jr., and Harvey, JJ., concur.